Citation Nr: 0705196	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from August 1945 to December 
1948.  He died in February 1981.  The appellant is his widow.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for the 
cause of the veteran's death.  

The Board previously denied the claim by a January 2003 
decision.  However, the appellant appealed that decision, and 
the United States Court of Appeals for Veterans Claims 
(Court), by a July 2003 Order, vacated that decision and 
approved a July 2003 Joint Motion for Remand.  The Board 
accordingly remanded the claim to the RO for certain 
development in June 2004, and again in March 2005 for 
completion of that development.  


FINDINGS OF FACT

1.  According to the official death certificate, the veteran 
died in February 1981 of natural causes, due to or as a 
consequence of motoneuron disease.  No other disease or 
disability is listed as a contributing cause of death.  

2.  The veteran was not service-connected for any 
disabilities during his lifetime.  The competent and 
probative evidence of record preponderates against a finding 
that any medical or mental disability of the veteran caused, 
contributed to, or otherwise hastened the onset of death, 
other than the motoneuron disease indicated on the 
certificate of death.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may incurrence or aggravation in service be presumed for any 
disease which caused or contributed to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1310 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By 
April 2001, August 2001, and June 2004 VCAA letters to 
develop the appellant's claim , the appellant was informed of 
the notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The VCAA letters informed her of the 
bases of review and the requirements to sustain the claim.  
Also by the VCAA letters, the appellant was requested to 
submit evidence in her possession, in furtherance of her 
claim.  She was also told that it was ultimately her 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letters requested that the appellant inform the RO 
of any VA and private medical sources of evidence pertinent 
to her claim, and provide necessary authorization to obtain 
those records.  Attempts were made to obtain pertinent 
evidence.  

Specifically, as noted in the Introduction, above, the Board 
initially denied the veteran's claim for service connection 
for the cause of the veteran's death by a January 2003 
decision, but the Court vacated that decision in July 2003 
and ordered compliance with a July 2003 Joint Motion for 
Remand, requiring that the VA follow-up on requests for 
information and evidence in furtherance of the claim, by 
informing the appellant of efforts undertaken and affording 
the appellant the opportunity to submit evidence on her own 
behalf or otherwise reply, by additional information or 
argument, to that failure to obtain further evidence.  38 
U.S.C.A. §§ 5103(a)(1), (b)(1); 38 C.F.R. § 3.159(c)(1).  The 
Board twice remanded the case, in June 2004 and in March 
2005, for completion of those development requirements.  

Obtained records included those from John Sealy Hospital 
dated from October 1951 through January 1952, and from the 
University of Texas Medical Branch from October 1976 to 
November 1980.  No further records were available from those 
sources, and the veteran was duly informed of these 
development actions and the evidence obtained, and afforded 
opportunity to respond, by a December 2004 supplemental 
statement of the case.  Records were also requested from a 
private physician in Orange, Texas, pursuant to the 
appellant's notice and authorization to obtain records from 
that source.  However, a January 2006 reply from that source 
informed that they did not have any records of the veteran.  
The RO duly informed the appellant by a March 2006 letter of 
the RO's request to that physician and of the reply received.  
The appellant was then also afforded the opportunity to 
submit any further records in support of her claim.  No reply 
to that March 2006 letter was received from the veteran.  All 
records and responses received were associated with the 
claims folder.  Supplemental statements of the case in 
December 2004, August 2005, and September 2006 duly informed 
the appellant of these developments, and appropriately 
reviewed the claim.  The Board is thus satisfied that 
development requested in the Board remands has been 
satisfactorily completed, in fulfillment of the requirements 
of the Court's Joint Motion for Remand, and the Board's 
Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

By the appealed February 2002 rating action, as well as by a 
March 2002 SOC and the noted SSOCs in December 2004, August 
2005, and September 2006, the appellant was informed of the 
evidence obtained in furtherance of her claim.  The Board 
acknowledges that the statement of the case and supplemental 
statements of the case are "post-decisional" documents.  We 
find, however, that this is not fatal in providing notice, 
because de novo review of the appealed claim was undertaken, 
including consideration of the matter based on all 
appropriate criteria for the claim.  38 C.F.R. §§ 3.303, 
3.304(b), 3.306; see Mayfield, supra. 

The appellant addressed the appealed claim by submitted 
written statements.  By a VA Form 9 submitted in May 2005, 
she requested a Board hearing to address the current appeal.  
However, by a signed statement submitted in July 2005, she 
expressly refused the opportunity of a Board hearing.  She 
has not made a further request to address her appealed claim, 
and there is no indication that she desires to address her 
appealed claim further, or that such a desire remains 
unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for service connection for 
the cause of the veteran's death is being denied, any such 
downstream issues are moot.

II.  Service Connection - Cause of Death

A.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection basically 
means that the facts as shown by the evidence establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing service, 
was aggravated therein.  38 C.F.R. § 3.303(a).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed so substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The debilitating effects of a 
service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease, or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Facts and Analysis

The death certificate informs that the veteran died in 
February 1981 of natural causes, due to or as a consequence 
of motoneuron disease.  The appellant is claiming service 
connection for the cause of death, as his widow.  

The appellant, in effect, contends that the veteran may have 
been exposed to mustard gas in secret experiments in service, 
or alternatively may have been exposed to methanol in 
service, and that as a result of such exposures may have 
developed the motoneuron disease found to be causative of his 
death.  

The veteran's service medical records for his period of 
service, from August 1945 to December 1948 and thus over 32 
years prior to his death, do not reflect that he developed in 
service any chronic disability, and do not reflect any 
findings of motoneuron disease.  The only medical defect 
noted upon service separation examination in December 1948 
was a deviated nasal septum.  These service medical records 
also do not inform of any exposure to mustard gas or 
methanol.  The appellant calls attention to a November 1948 
service document, which the veteran then signed to 
acknowledge that he had received instruction in "the care 
and safety precautions pertaining to Methanol and [...] read 
and understand all directives pertaining to the dangers, 
precautions, and common names of METHANOL."  While this 
document certainly suggests that the veteran may have been 
assigned duties involving methanol, this does not establish 
harmful levels of exposure.  Additionally, no medical or 
other cognizable evidence has been presented supporting a 
causal link between any such methanol exposure and 
development of motoneuron disease years post service.  By the 
appellant's own statements, she acknowledges that the 
veteran's motoneuron disease was not discovered until shortly 
prior to his death, and thus decades post service.  

The veteran during his lifetime was not service connected for 
any disability, and the evidentiary record does not suggest 
that service connection for any disability would have been 
warranted.  

Motoneuron disease, as a neurological disorder, is entitled 
to a first-year-post-service presumption for service 
connection.  38 C.F.R. §§ 3.307, 3.309.  However, as noted, 
there is no evidence of motoneuron disease for many years 
after the veteran's separation from service, and hence 
service connection for the cause of his death on that basis 
is not warranted.  

The Board has considered the claimant's statements and 
contentions, but these, as lay statements, lack the requisite 
qualification of expert knowledge to support the claim by 
addressing medical questions of causation or diagnosis.  See 
Espiritu, supra.  Thus, with all due sympathy and respect for 
the sincerity of her opinion, her lay speculation as to a 
causal link between possible exposure to mustard gas or 
methanol in service, and development of motoneuron disease 
decades later, is not supportive of the claim.  Anecdotal 
information provided by investigative television programs, or 
even by research articles or declassified reports, as noted 
or alluded to in submissions in the record, regarding secret 
testing exposure of soldiers to mustard gas around the time 
of the veteran's service, or regarding various adverse 
potential effects of methanol exposure, also do not 
constitute cognizable medical evidence supportive of the 
claim.  

The positive associations among clinical populations noted in 
medical treatises or epidemiological studies are by no means 
equivalent to a medical opinion of a causal clinical link in 
the veteran's particular case.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss [] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Mattern v. West, 12 Vet. App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, 
the cited information proffered as supportive of the claim is 
not accompanied by a medical opinion and is simply "too 
general and inconclusive" to make a causal link more than 
speculative in nature, or to outweigh the lack of specific 
medical evidence in this case directly pertinent to the 
veteran.

Because there is no cognizable medical evidence of any 
service-related disability causing or contributing to the 
cause of the veteran's death or otherwise hastening the onset 
of death, and because there is no cognizable medical evidence 
of any causal link between the veteran's service and the 
motoneuron disease which caused the veteran's death, the 
preponderance of the evidence is against the claim for 
service connection for the cause of death.  The preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


